DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.

Response to Amendment
Applicant’s response, filed 18 April 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 21, and 26 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive.
In response to the discussion regarding the rejections of claims 1-3, 7, 14-18, and 21 under 35 U.S.C. 101 as being directed to judicial exception of mathematical concepts type abstract idea, the Examiner notes, as discussed and indicated in the interview dated 19 May 2022, that the amendments to the independent claims 1 and 21 would not provide significantly more than the noted abstract idea. 
Independent claims 1 and 21 are amended to further recite, “wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned”. 
The further recited claim limitations indicate that the first point and second point are spatially aligned and amounts to selecting a particular data source to be manipulated, which have been found by the courts to be insignificant extra-solution activity, and merely indicating a field of use limitation. See MPEP 2106.05(g) and MPEP 2106.05(h).
Hence, the amended independent claims 1 and 21 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Examiner notes that subject matter recited in clams 4, 8, and 26 have been indicated as reciting additional features which are directed to statutory eligible subject matter.

Applicant’s remaining arguments with respect to claims 1-3, 15-18, 21, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 15-18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mathematical concepts type abstract idea which recites the performing mathematical calculations without significantly more. Independent claims 1 and 21 recite the subject matter, “calculating ranges of values of an attribute of the first and second covered image blocks in the output array, wherein the calculating comprises performing a first calculation to determine a first value of the attribute for a first point of the first covered image block and a second value of the attribute for a second point of the second covered image block” (claim 1), and “a multi-block interpolator configured to perform a calculation to determine a first value of an attribute for a first point of the first covered image block and a second value of the attribute for a second point of the second covered image block” (claim 21); which direct the claims, when given their broadest reasonable interpretations in light of the specification, to performing mathematical calculations without significantly more. See MPEP 2106.04(a)(2)I. C. 
This judicial exception is not integrated into a practical application because the additional claim limitations of “scheduling apparatus” and “multi-block interpolator” describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d) and MPEP 2106.05(f). 
Claims 1 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional subject matter of, “scheduling spatially adjacent image blocks for interpolation, wherein the scheduling comprises: selecting a first covered image block of an input array; selecting a second covered image block of the input array, wherein the first covered image block is aligned with the second covered image block; and arranging the first covered image block and second covered image block in an output array; … wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned” (claim 1) and “a scheduling apparatus configured to send a second array of image blocks to an interpolator, wherein the second array comprises spatially adjacent image blocks, wherein the scheduling apparatus is configured to: select a first covered image block of a first array; select a second covered image block of the first array, wherein the first covered image block is aligned with the second covered image block; and arrange the first covered image block and second covered image block in a second array; … wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned” (claim 21) describe performing additional insignificant extra solution activity related to mere data gathering, selecting a particular data source to be manipulated, and insignificant application to the noted abstract idea activity. See MPEP 2106.05(g).
Claims 2, 3, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional subject matter of, “calculating a root value of the attribute at a root location of the output array of the spatially adjacent image blocks; and adding incremental values of the attribute to the root value at points of the image blocks that are offset from the root location” (claim 2), “comparing values of the attribute for each image block; and selecting the minimum and maximum values for each image block” (claim 3), “attribute is interpolated according to a plane equation” (claim 18), which continue to describe performing mathematical calculations without additional meaningful limitations . See MPEP 2106.04(a)(2)I. C.
Claims 7 and 15-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “the root location is centrally located in the output array of the spatially adjacent image blocks” (claim 7), “the input array includes a pattern of covered image blocks that exceeds a size of the output array; and the covered image blocks are arranged in two output arrays” (claim 15), “the two output arrays are sent to the interpolator sequentially” (claim 16), “selecting covered image blocks comprises selecting horizontally or vertically aligned image blocks” (claim 17) describe performing additional insignificant extra solution activity related to mere data gathering, selecting a particular data source to be manipulated, and insignificant application to the noted abstract idea activity. See MPEP 2106.05(g). 
Examiner notes that claims 4, 8, and 26 recite additional features of “the attribute has a gradient with a direction; and the incremental values of the attribute are added to the root value at points determined by the direction of the gradient” (claims 4 and 8) and “a delta generator configured to calculate incremental values of the attribute at points offset from the root location; at least one adder configured to calculate values of the attribute at the points offset from the root location by adding the incremental values to the root value” (claim 26), which would apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.04(d) and MPEP 2106.05(e). 
Thus, claims 4-6, 8-13, and 26 are directed to statutory eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 15-18, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk et al. (US 2004/0130552), herein Duluk, in view of Akenine-Moller et al. (US 2017/0178362), herein Akenine, and Jeon et al. (US 2013/0272405), herein Jeon. 
Regarding claim 1, Duluk discloses an interpolation method comprising: 
scheduling spatially adjacent image blocks for interpolation (see Duluk [1496]-[1497], where, in a Cull block, image primitives are broken down into units of Visible Stamp Portions (VSP), which are visible portion of a geometry entity within a stamp, a stamp comprising a block of pixels, e.g. four pixels, and the VSP are sent to a Mode Injection block and later to a Fragment block; see Duluk [1642]-[1644], where visible stamp portions (VSP) are received by a Fragment block, where the Fragment block performs interpolation of the polygon information provided at the vertices for all active fragments in a VSP ), wherein the scheduling comprises:
	selecting a first covered image block of an input array (see Duluk [1531]-[1532], where the Cull block comprises a Subrasterizer and Z Cull units; see Duluk Fig. E18 and [1552], where a set of stamps of an image are identified in a row that is touched by a primitive defined by a pair of XleftSubi and XrightSubi; see also Duluk Fig. E20 and [1554], where a stamp comprises a block of pixels arranged in a 2x2 block grid);
	selecting a second covered image block of the input array, wherein the first covered image block is aligned with the second covered image block (see Duluk Fig. E18 and [1552], where a set of stamps of an image are identified in a row that is touched by a primitive defined by a pair of XleftSubi and XrightSubi; see also Duluk Fig. E20 and [1554], where a stamp comprises a block of pixels arranged in a 2x2 block grid, suggesting an identified stamp touched by a primitive comprises at least two covered pixels aligned with each other); and 
	arranging the first covered image block and second covered image block in an output array (see Duluk [1562], where samples within the same stamp are sent down the pipeline and dispatched as a VSP; see also Duluk [1642] and [1657], where fragments in a VSP are indicated by a sample mask, sMask and the corresponding stamp, suggesting that a first and second pixel of a corresponding stamp associated with a VSP are sent to the Fragment block for interpolation).
While Duluk teaches that selected VSPs are input to a fragment block which performs interpolation (see Duluk [1642]-[1644]); Duluk does not explicitly teach calculating ranges of values of an attribute of the first and second covered image blocks in the output array.
	Akenine teaches in a related and pertinent method for interpolated minimum-maximum compression/decompression of image tiles for efficient processing of graphics data (see Akenine Abstract), where an image tile is split into sub-tiles (see Akenine [0139]-[0140]), and a minimum -maximum range of color can be computed (see Akenine [0141]-[0142] and [0145]), where computing the minimum and maximum color values of the tiles computes the local min of each interpolation sub-tile, and a number of bits are used for interpolation to hold values associated with levels created from the minimum and maximum (see Akenine Fig. 15 and [0178]-[0180]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Akenine to the teachings of Duluk, such that the corresponding image stamps of identified VSPs of Duluk are processed with Akenine’s interpolated minimum-maximum compression / decompression technique for improved processing efficiency. 
This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. 
In this instance, Duluk discloses a base method for deferred shading graphics processing and hidden surface removal processing, where stamps of an image, each stamp comprising an array of pixels, are identified in an image row that is touched by a visible portion of a graphical geometric primitive, and the corresponding stamps are sent to a Fragment block for interpolation processing. 
Akenine teaches a known technique for interpolated minimum-maximum compression / decompression of image tiles, where an image tile is split into sub-tiles and the minimum and maximum color values of the tile are computed which includes computing the local min of each interpolation sub-tile. 
One of ordinary skill in the art would have recognized that by applying Akenine’s technique for an interpolated minimum-maximum compression / decompression of the image stamps of Duluk would lead to determining minimum and maximum color values of the image stamp and that a local minimum value is also computed for each sub-tile of the image stamp which are used to compute interpolated color values for image blocks, where interpolated values of the image stamps represents a range of values between the computed minimum and maximum color value and are based on the local minimum value, leading to improved graphical representation and processing efficiency of identified visual portions of the image to be rendered.  
Duluk and Akenine do not explicitly disclose wherein the calculating comprises performing a first calculation to determine a first value of the attribute for a first point of the first covered image block and a second value of the attribute for a second point of the second covered image block; wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned.
Jeon teaches in a related and pertinent intra prediction method and device for predicting interpolated pixel values of image blocks, which image blocks are divided from an input picture and referred as process units and may be a prediction unit (see Jeon Abstract, Fig. 1 and [0050]-[0053]), where reference pixels of an n x n block are used to interpolate and predict values of pixels included in the remaining prediction unit (see Jeon Fig. 3, Fig. 4, and [0104]-[0112]), where interpolating and predicting pixel values can be performed for pixels of adjacent image blocks (see Jeon Fig. 13 and [0158]-[0160]) and further teaches that reference pixel values can be copied to the first row and first column of a prediction unit to minimize discontinuity from neighboring prediction units (see Jeon Fig. 19, [0184]-[0185]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Jeon to the teachings of Duluk and Akenine, such that performing interpolation of the adjacent image stamp values touched by the visible portion of a graphical geometric primitive includes computing interpolated values for points included in the adjacent image stamps, suggesting the broadest reasonable interpretation of determining a first value of the attribute for a first point of the first covered image block and a second value of the attribute for a second point of the second covered image block, wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned. 
This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. 
In this instance, Duluk and Akenine disclose a base method for deferred shading graphics processing and hidden surface removal processing, where stamps of an image, each stamp comprising an array of pixels, are identified in an image row that is touched by a visible portion of a graphical geometric primitive, and the corresponding stamps are sent to a Fragment block for interpolation processing, where interpolated values of the image stamps represents a range of values between the computed minimum and maximum color value. 
Jeon teaches a known technique in intra prediction method for predicting interpolated pixel values of image blocks, where interpolating and predicting pixel values based on reference pixel values can be performed for pixels of adjacent image blocks, and that reference pixel values can be copied to the first row and first column of a prediction unit to minimize discontinuity from neighboring prediction units. 
One of ordinary skill in the art would have recognized that by applying Jeon’s technique where  interpolated values can be calculated for different points of adjacent image blocks when predicting interpolated pixel values of adjacent image blocks to the interpolation of the image stamps of Duluk and Akenine would lead to improved predicted interpolated values to minimize discontinuity between neighboring image stamps. 

Regarding claim 2, please see the above rejection of claim 1. Duluk, Akenine, and Jeon disclose the method of claim 1, wherein calculating the ranges of values comprises: 
calculating a root value of the attribute at a root location of the output array of the spatially adjacent image blocks (see Akenine [0179], where the minimum color of a tile for the color channel is computed, where the minimum color value and pixel location of the tile suggests the broadest reasonable interpretation of a root value of the attribute at a root location); and 
adding incremental values of the attribute to the root value at points of the image blocks that are offset from the root location (see Akenine [0180]-[0181], where interpolated values of the other pixels can be represented by adding the delta bits which represent a residual value that is the difference between the pixel value and the minimum value; see also Akenine [0023] and [0143]).

Regarding claim 3, please see the above rejection of claim 2. Duluk, Akenine, and Jeon disclose the method of claim 2, wherein calculating the ranges of values further comprises: 
comparing values of the attribute for each image block (see Akenine [0179], where the minimum and maximum color values for each tile is computed; see also Akenine [0154]-[0155], where the minimum and maximum is computed by looping all pixels in the tile); and 
selecting the minimum and maximum values for each image block (see Akenine [0179], where the minimum and maximum color values for each tile is computed).

Regarding claim 15, please see the above rejection of claim 1. Duluk, Akenine, and Jeon disclose the method of claim 1, wherein: 
the input array includes a pattern of covered image blocks that exceeds a size of the output array (see Duluk Fig. E18 and [1553], where the image tile comprising the primitive comprises the grid of stamps which are selected as a VSP to be sent down the pipeline for interpolation); and 
the covered image blocks are arranged in two output arrays (see Duluk [1562], where samples within the same stamp are sent down the pipeline and dispatched as a VSP; see also Duluk [1582]-[1584], where old and new VSPs are placed into a dispatch queue and that the one entry’s worth of data is sent at a time from the dispatch queues, suggesting that a first stamp, e.g. old VSP, and a second stamp, e.g. new VSP, identified as VSPs, understood to be equivalents to a first and second output array, are sent from a dispatch queue).

Regarding claim 16, please see the above rejection of claim 15. Duluk, Akenine, and Jeon disclose the method of claim 15, wherein the two output arrays are sent to the interpolator sequentially (see Duluk [1562], where samples within the same stamp are sent down the pipeline and dispatched as a VSP; see Duluk [1582]-[1584], where old and new VSPs are placed into a dispatch queue and that the one entry’s worth of data is sent at a time from the dispatch queues; and see Duluk [1642]-[1644], where the Fragments block receives VSPs for interpolation; suggesting that a first stamp, e.g. old VSP, and a second stamp, e.g. new VSP, identified as VSPs, understood to be equivalents to a first and second output array, are sent from the dispatch queue one at a time, equivalent to being sent sequentially).

Regarding claim 17, please see the above rejection of claim 15. Duluk, Akenine, and Jeon disclose the method of claim 15, wherein selecting covered image blocks comprises selecting horizontally or vertically aligned image blocks (see Duluk Fig. E18 and [1552], where a set of stamps of an image are identified in a row that is touched by a primitive, thus the row of stamps identified to be touched by the primitive and pixels comprised within the stamps are at least horizontally aligned).

Regarding claim 18, please see the above rejection of claim 1. Duluk, Akenine, and Jeon disclose the method of claim 1, wherein the attribute is interpolated according to a plane equation (see Duluk [1656], where interpolation coefficients are expressed in plane equation form).

Regarding claim 21, Duluk, Akenine, and Jeon disclose an interpolation system comprising: 
a scheduling apparatus (see Duluk [1496]-[1497], where a Cull block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Cull block is implemented as a processing stage of a graphics processor) configured to send a second array of image blocks to an interpolator, wherein the second array comprises spatially adjacent image blocks (see Duluk [1496]-[1497], where, in the Cull block, image primitives are broken down into units of Visible Stamp Portions (VSP), which are visible portion of a geometry entity within a stamp, a stamp comprising a block of pixels, e.g. four pixels, and the VSP are sent to a Mode Injection block and later to a Fragment block; see Duluk [1642]-[1644], where visible stamp portions (VSP) are received by a Fragment block, where the Fragment block performs interpolation of the polygon information provided at the vertices for all active fragments in a VSP), wherein the scheduling apparatus is configured to
select a first covered image block of a first array (see Duluk [1531]-[1532], where the Cull block comprises a Subrasterizer and Z Cull units; see Duluk Fig. E18 and [1552], where a set of stamps of an image are identified in a row that is touched by a primitive defined by a pair of XleftSubi and XrightSubi; see also Duluk Fig. E20 and [1554], where a stamp comprises a block of pixels arranged in a 2x2 block grid);
	select a second covered image block of the first array, wherein the first covered image block is aligned with the second covered image block (see Duluk Fig. E18 and [1552], where a set of stamps of an image are identified in a row that is touched by a primitive defined by a pair of XleftSubi and XrightSubi; see also Duluk Fig. E20 and [1554], where a stamp comprises a block of pixels arranged in a 2x2 block grid, suggesting an identified stamp touched by a primitive comprises at least two covered pixels aligned with each other); and 
	arrange the first covered image block and second covered image block in a second array (see Duluk [1562], where samples within the same stamp are sent down the pipeline and dispatched as a VSP; see also Duluk [1642] and [1657], where fragments in a VSP are indicated by a sample mask, sMask and the corresponding stamp, suggesting that a first and second pixel of a corresponding stamp associated with a VSP are sent to the Fragment block for interpolation); and 
a multi-block interpolator (see Duluk [1496]-[1497], where a Fragment block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Fragment block is implemented as a processing stage of a graphics processor) configured to perform a calculation to determine a first value of an attribute for a first point of the first covered image block and a second value of the attribute for a second point of the second covered image block (see Akenine [0141]-[0142] and [0145], where a minimum - maximum range of color can be computed for a tile; see Akenine Fig. 15 and [0178]-[0180], where computing the minimum and maximum color values of the tile computes the local min of each interpolation sub-tile used to represent an interpolated values of the tiles; where the combined teachings suggest computing respective interpolated values for the respective stamps; see also Jeon Fig. 3, Fig. 4, and [0104]-[0112], where reference pixels of an n x n block are used to interpolate and predict values of pixels included in the remaining prediction unit / image block; see Jeon Fig. 13 and [0158]-[0160], where interpolating and predicting pixel values can be performed for pixels of adjacent image blocks; see Jeon Fig. 19, [0184]-[0185], where reference pixel values can be copied to the first row and first column of a prediction unit to minimize discontinuity from neighboring prediction units);
wherein the first point of the first covered image block and the second point of the second covered image block are spatially aligned (see Jeon Fig. 13, [0158]-[0160], Fig. 19, and [0184]-[0185], where interpolating and predicting pixel values can be performed for pixels of adjacent image blocks; where the combined teachings suggest interpolating adjacent image stamp values touched by the visible portion of a graphical geometric primitive includes computing interpolated values for points included in the adjacent image stamps).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Duluk, Akenine, and Jeon are similar, mutatis mutandis. 

Regarding claim 26, Duluk, Akenine, and Jeon disclose a multi-block interpolator comprising: 
a root unit (see Duluk [1496]-[1497], where a Fragment block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Fragment block is implemented as a processing stage of a graphics processor) configured to interpolate a root value of an attribute at a root location of an array of spatially adjacent image blocks (see Akenine [0141]-[0142] and [0145], where a minimum - maximum range of color can be computed for a tile; see Akenine Fig. 15 and [0178]-[0180], where computing the minimum and maximum color values of the tile computes the local min of each interpolation sub-tile; see Akenine [0179], where the minimum color of a tile for the color channel is computed, where the minimum color value and pixel location of the tile suggests the broadest reasonable interpretation of a root value of the attribute at a root location); 
a delta generator (see Duluk [1496]-[1497], where a Fragment block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Fragment block is implemented as a processing stage of a graphics processor) configured to calculate incremental values of the attribute at points offset from the root location (see Akenine [0180]-[0181], where values from the top of an interpolation tile and its corresponding minimum value are regarded as the spread of a tile and are used to determine the delta bits which are flexibly correspond to the variation in the values of residuals; see also Akenine [0023] and [0143]); 
at least one adder (see Duluk [1496]-[1497], where a Fragment block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Fragment block is implemented as a processing stage of a graphics processor) configured to calculate values of the attribute at the points offset from the root location by adding the incremental values to the root value (see Akenine [0180]-[0181], where interpolated values of the other pixels can be represented by adding the delta bits which represent a residual value that is the difference between the pixel value and the minimum value; see also Akenine [0023] and [0143]); and 
a multiplexer (see Duluk [1496]-[1497], where a Fragment block is disclosed; see also Duluk Fig. D1, D2, D4, [1068]-[1072], and [1085]-[1088], where the Fragment block is implemented as a processing stage of a graphics processor) configured to select a minimum or maximum of the values of the attribute at the root location and the points offset from the root location (see Akenine [0179], where the minimum and maximum color values for each tile is computed; see also Akenine [0154]-[0155], where the minimum and maximum is computed by looping all pixels in the tile), 
wherein the at least one adder is configured to perform a calculation to determine a first value of the attribute for a first point of a first one of the spatially adjacent image blocks and a second value of the attribute for a second point of a second one of the spatially adjacent image blocks (see Akenine [0141]-[0142] and [0145], where a minimum - maximum range of color can be computed for a tile; see Akenine Fig. 15 and [0178]-[0180], where computing the minimum and maximum color values of the tile computes the local min of each interpolation sub-tile used to represent an interpolated values of the tiles; where the combined teachings suggest computing respective interpolated values for the respective stamps; see also Jeon Fig. 3, Fig. 4, and [0104]-[0112], where reference pixels of an n x n block are used to interpolate and predict values of pixels included in the remaining prediction unit / image block; see Jeon Fig. 13 and [0158]-[0160], where interpolating and predicting pixel values can be performed for pixels of adjacent image blocks; see Jeon Fig. 19, [0184]-[0185], where reference pixel values can be copied to the first row and first column of a prediction unit to minimize discontinuity from neighboring prediction units); and 
wherein the first point of the first one of the spatially adjacent image blocks and the second point of the second one of the spatially adjacent image blocks are spatially aligned (see Jeon Fig. 13, [0158]-[0160], Fig. 19, and [0184]-[0185], where interpolating and predicting pixel values can be performed for pixels of adjacent image blocks; where the combined teachings suggest interpolating adjacent image stamp values touched by the visible portion of a graphical geometric primitive includes computing interpolated values for points included in the adjacent image stamps).
Please see the above rejection for claim 1, as the rationale to combine the teachings of Duluk, Akenine, and Jeon are similar, mutatis mutandis. 

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk, Akenine, and Jeon as applied to claim 2 above, and further in view of Wang (US 7,324,709), herein Wang.
Regarding claim 4, please see the above rejection of claim 2. Duluk, Akenine, and Jeon do not explicitly discloses the method of claim 2, wherein: 
the attribute has a gradient with a direction; and 
the incremental values of the attribute are added to the root value at points determined by the direction of the gradient.
	Wang teaches in a related and pertinent method for performing directional interpolation (see Wang Abstract), where a directional interpolation determines brightness gradient for several directions, and, according to the gradient direction with the minimum relative value, intermediate pixels are determined and the brightness level is interpolated (see Wang col. 8, ln. 1-55), and that Directional interpolation improves image quality by reducing stair-stepping when scaling an image (see Wang col. 1, ln. 25-30).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Wang to the teachings of Duluk, Akenine, and Jeon, such that gradient directions are determined and used to determine pixels to be interpolated according to the teachings of Wang. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Duluk, Akenine, and Jeon disclose a base method for performing an interpolated minimum-maximum compression / decompression of image stamps of Duluk, identified in an image row as being touched by a visible portion of a graphical geometric primitive, to perform deferred shading graphics processing and hidden surface removal processing, where interpolated values of the other pixels can be represented by adding the delta bits which represent a residual value that is the difference between the pixel value and the minimum value (see Akenine [0180]-[0181]). 
Wang teaches a known technique of directional interpolation which determines brightness gradient directions of pixels to determine intermediate pixels to be interpolated, and that directional interpolation improves image quality. 
One of ordinary skill in the art would have recognized that by applying Wang’s techniques would allow for Duluk, Akenine, and Jeon’s method to perform directional interpolation to determine the next pixels to be interpolated, where the combined teachings suggests that the intermediate pixels determined, based on the gradient direction, to be interpolated are represented by adding delta bits representing a residual value to a minimum value, leading to an improved interpolation method.

Regarding claim 5, please see the above rejection of claim 4. Duluk, Akenine, Jeon, and Wang disclose the method of claim 4, wherein the points determined by the direction of the gradient comprise diagonally opposite points of each image block (see Wang Fig. 22 and col. 8, ln. 1-55, where the intermediate pixels are on diagonally opposite points of an image block and are interpolated).

Regarding claim 6, please see the above rejection of claim 5. Duluk, Akenine, Jeon, and Wang disclose the method of claim 5, wherein calculating the ranges of values further comprises selecting the diagonally opposite points of each image block as the minimum and maximum values of the attribute for the image block (see Akenine [0154]-[0155], where the minimum and maximum of a tile is computed by looping all pixels in the tile; see Akenine Fig. 15 and [0178]-[0180], where the minimum and maximum color values of the tile is determined; see Wang Fig. 22 and col. 8, ln. 1-55, where the intermediate pixels are on diagonally opposite points of an image block and are interpolated; where the combined teaching suggests a scenario where the determined minimum and maximum values represented by interpolated values are the intermediate pixels that are on diagonally opposite points of the image block).

Regarding claim 7, please see the above rejection of claim 2. Duluk, Akenine, Jeon, and Wang disclose the method of claim 2, wherein the root location is centrally located in the output array of the spatially adjacent image blocks (see Wang Fig. 2 and col. 4, ln. 15-25, where four input pixels that are most closely associated with target output pixel Pyx coordinate-wise forms a “center” region encompassing pixel Pyx; see Akenine [0179], where the minimum color of a tile for the color channel is computed, where the minimum color value and pixel location of a tile / stamp would belong to a center region, suggesting the broadest reasonable interpretation of that the root location is centrally located in the output array).
Please see the rejection of claim 4 above, as the rationale to combine the teachings of Duluk, Akenine, and Wang are similar, mutatis mutandis.

Regarding claim 8, please see the above rejection of claim 7. Duluk, Akenine, Jeon, and Wang disclose the method of claim 7, wherein: the attribute has a gradient with a direction (see Wang col. 8, ln. 1-15, where a directional interpolation determines brightness gradient for several directions); and 
the incremental values of the attribute are added to the root value at points determined by the direction of the gradient (see Wang col. 8, ln. 15-55, where the gradient direction with the minimum relative value is used to determine intermediate pixels to be interpolated; see Akenine [0180]-[0181], where interpolated values of the other pixels can be represented by adding the delta bits which represent a residual value that is the difference between the pixel value and the minimum value; where the combination suggests that the intermediate pixels determined, based on the gradient direction, to be interpolated are represented by adding delta bits representing a residual value to a minimum value).

Regarding claim 9, please see the above rejection of claim 8. Duluk, Akenine, Jeon, and Wang disclose the method of claim 8, wherein the points determined by the direction of the gradient comprise diagonally opposite points of each image block (see Wang Fig. 22, where the intermediate pixels are on diagonally opposite points of the image block).

Regarding claim 10, please see the above rejection of claim 9. Duluk, Akenine, Jeon, and Wang disclose the method of claim 9, wherein calculating the ranges of values further comprises selecting the diagonally opposite points of each image block as the minimum and maximum values of the attribute for the image block (see Akenine [0154]-[0155], where the minimum and maximum of a tile is computed by looping all pixels in the tile; see Akenine Fig. 15 and [0178]-[0180], where the minimum and maximum color values of the tile is determined; see Wang Fig. 22 and col. 8, ln. 1-55, where the intermediate pixels are on diagonally opposite points of an image block and are interpolated; where the combined teaching suggests a scenario where the determined minimum and maximum values represented by interpolated values are the intermediate pixels that are on diagonally opposite points of the image block).

Regarding claim 11, please see the above rejection of claim 9. Duluk, Akenine, Jeon, and Wang disclose the method of claim 9, wherein the output array is a first array, the root value is a first root value, the root location is a first root location (see Duluk [1562], where samples within the same stamp are sent down the pipeline and dispatched as a VSP; see also Duluk [1582]-[1584], where old and new VSPs are placed into a dispatch queue and that the one entry’s worth of data is sent at a time from the dispatch queues, suggesting a first stamp, e.g. old VSP, and a second stamp, e.g. new VSP, where the first stamp is understood to be equivalent to a first array; see Akenine [0179], where the minimum color of a tile for the color channel is computed, where the minimum color value and pixel location of the tile / first stamp suggests the broadest reasonable interpretation of a first root value of the attribute at a first root location), and calculating the ranges of values further comprises: 
calculating a second root value of the attribute at a second root location of a second array of the spatially adjacent image blocks, wherein the second array is spatially adjacent to the first array (see Akenine [0179], where the minimum color of a tile for the color channel is computed, where the minimum color value and pixel location of the second stamp suggests the broadest reasonable interpretation of a second root value of the attribute at a second root location; see also Duluk Fig. E18 and [1552], where the set of stamps of an image identified in a row that are touched by a primitive are spatially adjacent to each other); and 
adding incremental values of the attribute to the second root value at points of the image blocks of the second array that are offset from the second root location (see Akenine [0180]-[0181], where interpolated values of the other pixels can be represented by adding the delta bits which represent a residual value that is the difference between the pixel value and the minimum value; see also Akenine [0023] and [0143]).

Regarding claim 12, please see the above rejection of claim 11. Duluk, Akenine, Jeon, and Wang disclose the method of claim 11, wherein values for one or more points of image blocks in the first array that are coincident with image blocks in the second array are omitted from calculations in the second array (see Duluk [1559]-[1561], where the Z Cull unit computes a z value at the particular sample points that are covered by a primitive and determines if the sample point is considered visible or overlapped by a previously processed VSP, in which no stamp data is sent to a New VSP Queue).

Regarding claim 13, please see the above rejection of claim 11. Duluk, Akenine, Jeon, and Wang disclose the method of claim 11, wherein one or more values for one or more image blocks in the first array are used for one or more image blocks in the second array (see Duluk [1643], where the Fragment block caches the color data to be reused by multiple VSPs belonging to the same primitive).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661